 

Exhibit 10.5

May 31, 2016

Vivek Jayaraman

[home address]

[home address]

Dear Vivek,

Cerus Corporation is pleased to offer you the position of Chief Commercial
Officer.  This letter embodies the terms of our offer of employment to you.  

As the Chief Commercial Officer, you will be responsible for developing and
leading the implementation of a global commercial strategic plan that balances
short-term and long-term objectives, with an emphasis on commercialization of
the INTERCEPT Blood System in North America.   In this position you will report
to Obi Greenman, President and CEO.  You will work at our location in Concord,
California.  Of course, Cerus may change your responsibilities, reporting
manager and work location from time to time, as it deems necessary.    

You will be paid semi-monthly at the rate of $16,666.67, which calculates to an
annual salary of $400,000 (the quoting of an annual salary is for illustrative
purposes only).    In addition to your salary, you will be eligible to
participate in the Bonus Plan for Senior Management of Cerus Corporation.  The
maximum target bonus percentage for your position is 40% of base salary. For
2016, your target pro-rata bonus will be guaranteed. Finally, in the event that,
within the first three years of employment with the company, you determine to
relocate your family within a 30 mile commuting distance from Cerus, Cerus will
reimburse you for up to $100,000 for moving associated expenses that are
incurred.  See Exhibit A, Relocation Agreement, for related terms and
conditions.

In addition to your salary, you will be eligible for all of Cerus’ standard
employee benefit plans which include employer subsidized medical, dental and
vision premiums, long term disability, life insurance, a 401(k) plan, and, upon
meeting eligibility requirements, participation in Cerus’ Employee Stock
Purchase Plan.  The Employee Stock Purchase Plan gives employees an opportunity
to obtain an equity position in Cerus Corporation at a discount. You will also
be eligible for 20 days of vacation per year. You should note that Cerus may
modify salaries and benefits from time to time as it deems necessary.

Subject to the approval of the Cerus Board of Directors, you will receive an
option exercisable for 250,000 shares of common stock at an exercise price equal
to the fair market value of such shares at the time of the grant as determined
by the Board.  The options shall vest as to one eighth of the shares six months
after the vesting start date and as to one forty-eighth of the shares each month
thereafter.  

Also subject to the approval of the Cerus Board of Directors, you will receive
75,000 Restricted Stock Units that shall vest annually over four years.  

 

--------------------------------------------------------------------------------

 

Normal working hours are from 8:00 a.m. to 5:00 p.m., Monday through Friday.  We
expect this position to require travel of up to 50% of your time.  As an exempt
employee, you will be occasionally asked to work additional hours as required by
your assignments.  

As a Cerus employee you will be expected to abide by company rules and
regulations.  You will be specifically required to sign an acknowledgment that
you have read and understand the company rules of conduct included in the Cerus
Employee Handbook. Furthermore, you will be expected to sign and comply with a
proprietary information and nondisclosure agreement. Such agreements will not
preclude you from providing occasional clinical advice to third parties, so long
as the interests of such third parties in no way conflict with the interests of
Cerus, such activity does not interfere with the performance of your
responsibilities and duties to Cerus and it is clear that such advice is being
provided in your individual capacity and not as a representative of Cerus.  

In your work for the Company, you will be expected not to make unauthorized use
or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other third party to whom you have an
obligation of confidentiality.  Rather, you will be expected to use only that
information generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.  By accepting employment with the Company, you are representing to us
that you will be able to perform your duties within the guidelines set forth in
this paragraph.  In addition, by signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that might restrict your activities on behalf of the Company in any manner.

As an employee you may terminate employment at any time and for any reason
whatsoever upon notice to Cerus.  Although not required, we request that, in the
event of resignation, you give the Company at least two weeks’ notice to aid in
an orderly transition of your duties and responsibilities.  Cerus may terminate
your employment at any time, with or without cause and with or without advance
notice.   

As required by law, this offer is subject to your submission of an I-9 Form and
satisfactory proof of your right to work in the United States no later than
three days after your employment begins. In addition, this offer is contingent
upon the satisfactory completion of the references and background check
previously discussed with you.

 

 

--------------------------------------------------------------------------------

 

If you wish to accept employment at Cerus under the terms set out above, please
sign and date this letter, and return it to me by May 29, 2016.  If you accept
our offer, your first day of employment will be August 29, 2016.

We look forward to your favorable reply and to a productive and exciting work
relationship.

 

Sincerely,

 

/s/ Lori L. Roll

 

Lori L. Roll

Vice President, Administration

 

Approved and Accepted

/s/ Vivek Jayaraman

 

Date

6/2/2016

 

Vivek Jayaraman

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

CERUS CORPORATION

RELOCATION AGREEMENT

Effective upon my date of hire at Cerus, August 29, 2016 (the “Effective Date”),
I, Vivek Jayaraman, hereby agree to the following terms and conditions with
respect to all relocation costs paid to me by Cerus Corporation (“Cerus”), in
connection with my relocation from Santa Rosa, California to a location within
30 miles commuting distance from Cerus’ headquarters in Concord, California (the
“Relocation Costs”):

 

1.

If I remain a full-time Cerus employee for the later of (a)thirty six months
from the Effective Date or (b) twelve months from the date of the final
relocation payment made to me, I shall have no obligation to repay any of the
Relocation Costs.

 

2.

If my employment terminates as a result of my resignation or due to a “For
Cause” termination, I agree to repay Cerus a portion of the Relocation Costs to
be calculated as follows:

 

•

If the termination of employment occurs on or prior to the first anniversary of
the Effective Date, I will repay 100% of the Relocation Costs I have received;

 

•

If the termination of employment occurs after the first anniversary of the
Effective Date and or on prior to the 15-month anniversary of the Effective
Date, I will repay 75% of the Relocation Costs submitted for reimbursement;

 

•

If the termination of employment occurs after the 15-month anniversary of the
Effective Date and or on prior to the 18-month anniversary of the Effective
Date, I will repay 50% of the Relocation Costs submitted for reimbursement;

 

•

If the termination of employment occurs after the 18-month anniversary of the
Effective Date and or on prior to the second anniversary of the Effective Date,
I will repay 25% of the Relocation Costs submitted for reimbursement;

 

--------------------------------------------------------------------------------

 

For the purposes of this Agreement, “For Cause” shall mean any of the following:
(a) you are convicted of any felony or of any crime involving moral turpitude
(including a no contest or guilty plea); (b) you participate in any fraud or act
of dishonesty against the Company; (c) you willfully breach your duties to the
Company, including insubordination, misconduct, excessive absenteeism, or
persistent unsatisfactory performance of job duties; (d) you intentionally
damage or willfully misappropriate any property of the Company; (e) you
materially breach any written agreement with the Company (including, but not
limited to, the your Proprietary Information Agreement); or (f) you engage in
conduct that demonstrates unfitness to serve as reasonably determined by the
Company.

Notwithstanding the foregoing, prior to a termination for Cause falling within
(iii) or (vi) of the foregoing Cause definition, the Company must provide you
with written notice of the your unsatisfactory conduct and a period of thirty
(30) days to cure such conduct, except that such written notice and opportunity
to cure are not required if the conduct is not capable of being cured.

 

3.

I understand that reimbursements and allowances paid to me or on my behalf as
Relocation Costs may be included as a part of my gross income and therefore may
be subject to tax.  

I also understand that my ability to deduct a portion of my Relocation Costs is
subject to specific limits and other IRS requirements, including the requirement
that I must be able to substantiate my expenses by keeping copies of receipts. I
understand that if I am audited by the IRS or any state tax agency, I alone and
not Cerus will be liable for any taxes, interest or penalties due if any claimed
deductions are denied for any reason, including if I fail to keep copies of
receipts.  I understand that I cannot rely on Cerus or any officer or employee
of Cerus for advice regarding the proper tax treatment of my Relocation Costs
and that I am responsible for obtaining independent advice from my own personal
tax advisor.    

 

4.

I understand that nothing in this agreement assures me of a continuing position
with the Company, or in any way changes the Company’s right to terminate the
employment relationship, as it deems necessary.

 

5.

If I am obligated under this agreement to repay Cerus for Relocation Costs, I
hereby authorize Cerus to deduct the entire amount due from my final paycheck,
including from any vacation pay or severance payments due.

 

--------------------------------------------------------------------------------

 

 

6.

I understand and agree that Cerus will only reimburse me up to a total amount of
$100,000.00 (gross) for my expenses incurred in connection with relocating my
household goods and purchasing a new home within 36 months of the start of my
full-time employment at Cerus.  I further understand that all moving related
expenses must be documented and requests for reimbursement be made in accordance
with the Company’s standard reimbursement policy. I also understand that any
costs of commuting from my existing residence, to Cerus, are not covered by this
benefit.

 

/s/ Vivek Jayaraman

 

6/2/2016

Vivek Jayaraman

 

Date

 

 